Exhibit FOR IMMEDIATE RELEASE - June 29, 2009 - CALGARY, ALBERTA - PETROFLOW ENERGY LTD. (TSX Symbol - PEF; NYSE Amex Symbol - PED) PETROFLOW ENERGY LTD. REPORTS MAY PRODUCTION INCREASES Corporate Production Update The estimated peak production rate for the month of May 2009 was 4,519 BOEs (27,114 MCFGE) per day. May 2009 averaged approximately 4,132 BOEs (24,792 MCFGE) per day of production.Our average production for the month of May has grown by approximately 11% over April.No additional wells were put on stream.Approximately 42% of the production was oil and natural gas liquids (NGL) and 58% was natural gas. “Our ongoing production increases demonstrate the effect of Bubble Point Technology in the Hunton Resource Play,” stated Mr. Sandy Andrew, President & COO of Petroflow. Mr.
